DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 07/28/2021.   The applicant(s) amended claims 1 and 14 (see the amendment: pages 2-8).
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended the corresponding claim(s) and provided persuasive argument(s), which overcame the prior art rejection and brought considerable reason for allowance (see below).

Allowable Subject Matter
Claims 1-20 are allowed.
The examiner’s statement for allowance independent claims 1 and 14 is based on the same reason(s) as the applicant’s arguments filed on 07/28/201 (see Remarks: pages 11-16), which are persuasive and provide considerable reason for allowance. 
The following is an examiner’s statement of reason(s) for allowance of claim 18: 
Regarding independent claim 18, it recites a computer program product comprising a computer readable storage medium (which is excluded from a transitory/signal type of medium in light of the specification: see p12) for displaying text with visual distinctions per class.  The 
“… receive user input regarding natural language processing characteristics; 
apply natural language processing to the unstructured text; 
receive an output resulting from natural language processing of the unstructured text, wherein in the output different phrases of the unstructured text are categorized into classes comprising:
 a concept class; 
an attribute class; 
a pre-built annotator output class; 
a contextual concept finding class; 
a filtered term class; and
a qualifier class; and 
generate a visual distinction for at least one class; 
generate a number of sub-distinctions for at least one visual distinction, wherein a sub-distinction is associated with a different value within a class associated with a particular visual distinction; 
apply generated visual distinctions and generated sub-distinctions a respective class and value; and 
display the unstructured text in which phrases in the unstructured text corresponding to a class appear with the corresponding visual distinction and sub- distinction indicative of that class and value.” 

The prior art of record, STAROSTIN et al. (US 2018/0060306), GOODSPEED et al. (US 8,887,044), MONTYNE et al.  (US 2012/0212337), MARTINORS et al.  (US 2019/0370746) and STAVRIANONOU et al. (US 2014/0067369), provided numerous related teachings and techniques including: extracting facts from natural language texts, using identifiers of one or more example tokens that comprises one or more words and references a certain information 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 28, 2021
/QI HAN/Primary Examiner, Art Unit 2659